Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
No claim amendments have been filed.  The amendment filed 3/27/2018 amended claims 3, 4, 8, 10, 14, 19-21, 25, 31-33 and cancelled claims 6, 7, 15-18, 22, 23, 26-30, 34-35.
Claims 1-5, 8-14, 19-21, 24, 25, 31-33 are pending.

Election/Restriction
Applicant’s election of Group 1 in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that Applicants remarks indicate that they ‘provisionally elects’ however provide no comments nor arguments in the response. 
The examiner has required restriction between product or apparatus claims and process claims, and it is noted that the method has been elected for purposes of rejoinder considerations.
Applicants’ election of the species of ‘gene’ (from claim 3) is acknowledged.  However, upon initial review of the specification and art of record, it does not appear to be an undue burden to examine the listed genomic elements, in particular since the limitation ‘gene’ comprises several of the listed elements like exons, introns, UTR,… that are contemplated.  Accordingly, the election of species is withdrawn.
s 1-5, 8-14, 19-21, 24, 25, 31-33 are pending.  Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-5, 8-14, 19-21, 24, 25, 31-32, drawn to a method of assembling and determining a haplotype are currently under examination are currently under examination.

Priority
This application filed 3/27/2018 is a 371 National stage filing of PCT/US16/53943 filed 9/27/2016, which claims benefit to US provisional application 62/234329 filed 9/29/2015.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  See pages 1, 5-8, or 27 for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 8-14, 19-21, 24, 25, 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-60 of copending Application No. 16/662,352 (non-final mailed; same assignee and shared inventors). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide steps for creating sequence reads of chromosomal sequence fragments that have crossed linked and using the read data to establish a haplotype.  While claim 1 of ‘577 is broader, the steps in ‘352 are present in dependent claims of ‘577.  Practicing the method of one invention would necessarily require the steps of the other application.
The independent claims pending at the time of this prosecution are provided for comparison and completeness of the record.  For the instant application:
1. A method for typing and assembling discontinuous genomic elements, comprising:
 obtaining a plurality of genomic DNA fragments or a genomic sequence data of one or more chromosomes; 
obtaining a plurality of element sequence reads of the genomic elements from the genomic DNA fragments or the genomic sequence data, and 
assembling the plurality of element sequence reads to genotype and construct a long-range or chromosome-span haplotype for the one or more chromosomes.

From 16/662352:

providing a cell of the organism that contains a set of chromosomes having genomic DNA; 
incubating the cell or the nuclei thereof with a fixation agent for a period of time to allow crosslinking of the genomic DNA in situ and thereby to form crosslinked genomic DNA; 
fragmenting the crosslinked genomic DNA and ligating the proximally located crosslinked and fragmented genomic DNA to form a proximally ligated complex having a first genomic DNA fragment and a second genomic DNA fragment; 
shearing the proximally ligated complex to form proximally-ligated DNA fragments; obtaining a plurality of the proximally-ligated DNA fragments to form a library; 
sequencing the plurality of the proximally-ligated DNA fragments to obtain a plurality of sequence reads; 
performing local conditional phasing; and assembling the plurality of sequence reads to construct a chromosome-span haplotype for one or more of the chromosomes.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-14, 19-21, 24, 25, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10508303.
Although the claims at issue are not identical, they are not patentably distinct from each other because each provide steps for creating sequence reads of chromosomal sequence fragments that have crossed linked and using the read data to establish a haplotype.  While claim 1 of ‘577 is broader, the steps in 10508303 are present in dependent claims of ‘577.  Practicing the method of one invention would necessarily require the steps of the other application.
The independent claim is provided for comparison and completeness of the record.
From 10508303 (application 14/906153):
1. A method for haplotyping one or more chromosomes of a eukaryotic organism, the method comprising 
providing a cell of the organism that contains a set of chromosomes having genomic DNA; 

fragmenting the crosslinked genomic DNA; 
ligating the proximally located crosslinked and fragmented genomic DNA to form a proximally ligated complex having a first genomic DNA fragment and a second genomic DNA fragment, wherein the first genomic DNA fragment and the second genomic DNA fragment are on the same chromosome, and wherein the first genomic DNA fragment and the second genomic DNA fragment are apart in situ by at least 100 bp; 
shearing the proximally ligated complex to form proximally-ligated DNA fragments; obtaining a plurality of the proximally-ligated DNA fragments to form a library; 
sequencing the plurality of the proximally-ligated DNA fragments to obtain a plurality of sequence reads and assembling the plurality of sequence reads to construct a haplotype for one or more of the chromosomes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-14, 19-21, 24, 25, 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to obtaining genomic DNA fragments and sequence reads of the DNA, the assembling the reads into haplotypes represented in the fragments.  Dependent claims set forth that the genomic fragments are cross-linked with a fixative agent, and providing ligated libraries, as well as steps of hybridization to provide for regions of interest.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method isolating genomic DNA and assembling read data.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for assembly and haplotyping of the sequences.   The step of aligning  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here there is no necessary complexity or amount of the read data and appears that it could be performed by observation as exemplified in figure 1 of the present specification for example.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follow the judicial exception to which it is applied.  This judicial exception requires steps recited at high level of generality and if performed by a computer are only stored on a non-transitory media, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more.  Morevover, such steps were known and used in the prior art as taught in Selvaraj et al (2013). With respect to the data and it’s analysis, in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14, 19, 21, 24, 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Selvaraj et al. (Nat Biotechnol 31, 1111-8 (2013)). 
8 WO 2017/058784 PCT/US2016/053943 be treated with a cross-linking agent to preserve protein-protein and DNA-protein interactions. This can be carried out at room temperature for 10-30 minutes with 1-2% of formaldehyde. The cells can be then harvested by centrifugation and can be stored at -80 °C. The cells can be lysed in a hypotonic nuclear lysis buffer, and then washed with a 1X concentration of5 buffer for the restriction enzyme of choice (e.g., from New England Biolabs). The cells can be digested for 1 hour to overnight with 25U to 400U of enzyme, depending upon the enzyme used. Further, four-base cutting enzymes benefit from short digestions with less amount of enzyme (e.g., 1 hour with 25U), whereas six-base cutting enzymes can use longer digestions with larger amounts of enzyme (providing for limitations of claims 1-5, 24). 
More specifically, the methodology provides that the ends of DNA can be repaired with Klenow polymerase in the presence of dNTPs,10 one of which (e.g., dATP) can be covalently linked to biotin. The sample can be then ligated in the presence of T4 DNA ligase for 4 hours. The sample can be then digested overnight in the presence of Proteinase K at 65 °C to reverse cross-links and degrade protein. The DNA can be then isolated using, e.g., a series of phenol-chloroform extractions and ethanol precipitations. After the purified DNA is isolated, it can be sonicated on a Covaris or Bioruptor machine (claim 21). The DNA can be then end15 repaired, and A-tailed (cDNA for claim 19) according to standard library pre-preparation methods. The A-tailed DNA can be then bound to streptavidin coated beads to isolate the biotinylated, ligated DNA fragments (claim 10-14). The beads can be washed to remove non-specific, unbiotinylated DNA fragments. Adaptors can be then ligated to the Illumina Tru-Seq adaptor set using Quick DNA Ligase. 1 pL of the sample can be then diluted 1:1000 and the concentration can be tested by qPCR against known standard20 (KAPA). The sample can be then amplified by PCR to obtain sufficient material, which in general means a total of 750ng of sample across all libraries to be captured. The PCR amplified libraries can be 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631